Case: 1:18-cr-00629 Document #: 26-2 Filed: 12/10/18 Page 1 of 3 PagelD #:53

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA )
)
)
)
v. ) No. 18 CR 629
) Judge Kennelly
)
)
ELIJAH MURPHY, )
Defendant. )
)
)

DEFENDANT ELIJAH MURPHY’S AFFIDAVIT IN SUPPORT OF MOTION TO
QUASH ARREST AND SUPPRESS GUN EVIDENCE

Defendant, Elijah Murphy, under penalties of perjury, deposes and states that he has
personal knowledge of the following facts and, if called to testify, would testify competently and
truthfully as follows:

1. On the date of my arrest, I was with several friends. They then dropped me off in the
parking lot in Evanston, Illinois (“the parking lot”) where I was ultimately arrested shortly
thereafter.

2. They dropped me off at the parking lot because I had agreed to meet my
girlfriend, China, at the parking lot. I was supposed to meet China at the parking lot in order to
follow her to the south side in a rental car that was in her mother’s name — and which was
already present and parked in the parking lot before I was dropped off in the parking lot by my

friends. The plan was for China to drive her own car, a dark colored Dodge Avenger (“the
Case: 1:18-cr-00629 Document #: 26-2 Filed: 12/10/18 Page 2 of 3 PagelD #:54

Dodge”), and for me to follow her in that light-colored rental car, which was already parked in
the parking lot before I was dropped off in the parking lot.
3. Imet China in the parking lot and she handed me the keys to that rental car.
4. I got in the rental car. I was not carrying any bags or guns on my person as I got into
the rental car. I was not smoking marijuana and I did not have any marijuana on my person as |
got into the rental car.
5. There was a bag on the floor in the rental car. It was somewhat concealed. It was not
. . . - - » EM
my bag. In fact, I later learned from China - after my arrest in this case - that ‘ae Eese we’:
police subsequently released that bag back to either China or another woman<‘1 could not and
did not see the gun sticking out of that bag, nor do I believe anyone could have seen a gun
sticking out of the bag because of how the bag was positioned on the floor of the rental car.
6. China then began to start to drive across and out of the parking lot in the Dodge, and I
was planning to follow her.
7. However, almost immediately, what I remember to be a marked squad car began
pursuing her. I later learned - after my arrest - that the Evanston police arrested China at that
time.
8. Because of the police pursuit of China, I did not follow her out of the parking lot. I
remained in the car, and did not move it or drive it.
9. I called a friend of mine as I was sitting in the car. As I was sitting in the car, I did not
have any of the interior lights on. As I was sitting in the car | was not smoking marijuana.
10. I then got out of the car, and closed the door and locked it with the key/key device.

11. There was no stench of marijuana in or near the car.
Case: 1:18-cr-00629 Document #: 26-2 Filed: 12/10/18 Page 3 of 3 PagelD #:55

12. As I got out of the car, the Evanston police officers, who were fifteen or so feet away

from the rental car, got out of their car.
13. I walked towards them and past them.

14. As I did so, I realized that I was no longer holding the car key, and that I must have

dropped it. So, I walked back towards them and said something like, “did I just drop my key?”
15. They then told me that they needed to search me real quick or words like that.

16. I provided them with my name and other information, and I told them that I was on

parole.

17. They asked me if it was my car, and I told them that it was not.

  
 

18. One of the officers picked up the key that I had dropped and used it to dpen the car.

19. The officers did not ask my permission prior to opening the car. I did nat give the

officers permission to open the car.
20. The officers then searched the car. They did not ask permission to sear¢h the car. I
did not give them permission to search the car.

21. The officers arrested me.

 

FURTHER AFFIANT SAYETH NOT. To oud THEM IT WAS MY GIRLFRIEVES
At. E”
C byals my C
ELIJAH MURPHY

et

Dated: December |, 2018
